DAYTON, J.
(dissenting). That defendant perpetrated fraud and deceit upon plaintiff is uncontradicted. The action upon the notes fraudulently given by defendant and the satisfaction of that unpaid judgment did not deprive plaintiff of its right to bring this action for damages, as stated in the opinion of Mr. Justice LEHMAN. True, plaintiff had the notes of August J. Holst; but the gravamen of the fraud is that Christ Holst represented himself to be August F. Holst, the owner of certain premises upon which he, as August E. Holst, was about to raise a mortgage, out of the proceeds of which he would pay plaintiff. Relying on" that statement, the goods were sold and delivered. I think plaintiff was at least entitled to go to the jury, and that the dismissal of the complaint was error.
The judgment should be reversed, and a new trial ordered; with costs to appellant to abide the event.